Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.182 Filed 09/02/20 Page 1 of 18




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                                 Case No. 12-20620

           Plaintiff,                                      Stephanie Dawkins Davis
 v.                                                        United States District Judge

 PATRICIA FLEMING,

           Defendant.

 ___________________________ /

                          ORDER ON MOTION FOR
                   COMPASSIONATE RELEASE (ECF Nos. 33, 41)

       A.        Procedural History

       Defendant, Patricia Fleming, originally filed a motion for compassionate

release pro se, alleging that he 1 is in particular danger from COVID 19 at the

Livingston County Jail based on his health conditions of anemia and sickle cell

trait. (ECF No. 33). Fleming filed a supplemental motion on May 3, 2020 and the

matter was reassigned to the undersigned on May 29, 2020. (ECF No. 41). The

Court appointed the FDO as counsel and ordered the government to respond.

(ECF Nos. 34, 35). The government responded on June 18, 2020, raising only the




       1
          As explained by the defense, BOP records indicate Fleming identifies as a man and
though Fleming is serving time in a female custodial facility, Fleming gender-identifies as male.
Therefore, the court follows suit in using masculine pronouns in conformity with Fleming’s self-
identification. (ECF. Nos. 39 Fn.1 and 44, Fn.1)

                                                1
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.183 Filed 09/02/20 Page 2 of 18




issue of failure to exhaust in opposition to the motion. (ECF No. 38). FDO filed a

reply, asserting that (1) Fleming is not in the custody of the BOP and thus, cannot

exhaust; (2) Fleming’s conditions of high blood pressure and sickle cell trait put

him at high risk for COVID 19 complications, which warrants release; and (3) the

government failed to address the merits of defendant’s motion, thus rendering

objection on the merits waived. (ECF No. 39). The court held a hearing on July 2,

2020 and allowed the parties to submit supplemental briefs on the exhaustion issue,

which both sides have now submitted. (ECF Nos. 40, 42, 43).

      B.     Factual Background

      Patricia Fleming is a federal prisoner nearing the end of a sentence for a

2014 conviction for possession of a stolen firearm in violation of 18 U.S.C.

§§ 922(j) and 924(a)(2). The conviction stemmed from an August 23, 2012

incident in which Fleming, who had previously been convicted of a felony-

controlled substance offense, took a stolen H&R .32 caliber revolver to Club

Innuendo in the city of Detroit. A shot was fired at the Club and police responded

to the scene, where a witness identified Fleming as the individual who fired the

shot. (ECF No. 24).

      Though Fleming qualified as an Armed Career Criminal pursuant to 18

U.S.C. § 924(e), a charge that would have resulted in a guideline range of 180-188

months imprisonment, he successfully negotiated a plea to the reduced charge of


                                          2
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.184 Filed 09/02/20 Page 3 of 18




possessing a stolen firearm which limited his imprisonment exposure to 10 years –

the statutory maximum for that offense. (ECF No. 25). As a result, 120 months

became his guideline range at sentencing. The court sentenced Fleming to 101

months (roughly eight and a half years) imprisonment to be followed by three

years of supervised release. During the pendency of his case, Fleming, who has a

long history of mental health problems, underwent a comprehensive mental health

assessment and was diagnosed with Schizoaffective Disorder, with auditory

hallucinations and Post-traumatic Stress Disorder. As a result, the court made an

additional recommendation for Fleming to be designated to a mental health facility

for a mental health evaluation and treatment before further placement. (ECF No.

27).

       As Fleming neared the end of his sentence, he was transferred from a BOP

prison to Heartline Halfway house, a Residential Re-entry Center (RRC) where

inmates typically begin to make the transition to non-custodial status. Fleming

arrived at Heartline in June 2019 but absconded from the facility three short

months later in September 2019. At the time that he walked away from Heartline,

Fleming had begun to use drugs which the defense suggests was an attempt to self-

medicate for his untreated mental health issues. United States Marshals found him

six months later in March 2020, working at X-Cel Industries in Southfield,

Michigan and arrested him there without incident. The marshals transported him


                                         3
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.185 Filed 09/02/20 Page 4 of 18




to the Livingston County Jail, where he is currently housed. Since arriving at the

jail, Fleming has not made a request to anyone there, at Heartline or anyone

otherwise associated with the Bureau of Prisons for compassionate release.

Instead, he filed the instant motion with this court – a move the government argues

was improper due to Fleming’s failure to exhaust his administrative remedies.

      C.     Exhaustion

      Citing United States v. Alam, --- F.3d ----, 2020 WL 2845694, at *2-3 (6th

Cir. 2020), the government argues that Fleming’s motion should be dismissed

because he did not exhaust his administrative remedies as mandated by 18 U.S.C.

§ 3582(c)(1)(A). As the Sixth Circuit explained in Alam, exhaustion of

administrative remedies is “a mandatory condition” that “must be enforced” when

the government raises it. Id. at *3. Where not met, it is a “‘glaring roadblock

foreclosing compassionate release.’” Id. at *4 (quoting United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020)). And the Covid-19 pandemic does not change this.

Id. at *4-5. As noted, BOP has no record of any request from Fleming for

compassionate release. Consequently, the government asserts that he has failed to

exhaust and is therefore foreclosed from seeking relief in this court at this juncture.

      Fleming maintains, however, that because he is housed in the Livingston

County Jail, and is not in the custody of the BOP, there are no administrative

remedies for him to exhaust. United States v. Jepsen, 2020 WL 1640232, at *3 (D.


                                           4
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.186 Filed 09/02/20 Page 5 of 18




Conn. April 1, 2020) (no administrative remedies available when defendant

designated to a non-BOP facility); United States v. Gonzalez, 2020 WL 1536155,

at *1 (E.D. Wash. March 31, 2020) (no exhaustion requirement where the BOP

stated that no one could process the administrative request of defendant in a county

jail awaiting designation). Notably, the government took the same position as

Fleming in at least on other case in this District, United States v. Gaston, 2020 WL

3287977, *1, n.1 (E.D. Mich. Jun. 18, 2020) (Levy, J.). In Gaston, the defendant

and the government agreed that the defendant exhausted her administrative

remedies because, as a pre-designated detainee “in the custody of the United States

Marshal, in a local detention center, i.e., Livingston County Jail ... Gaston is not in

BOP’s custody [and] the BOP cannot evaluate her for compassionate release....

Thus, Gaston has, in effect, exhausted her remedies with the BOP.” Id. Similarly,

Fleming argues that he is not in the custody of the BOP and cannot exhaust his

administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A). The

government distinguishes the Gaston case based on the defendant’s status as a pre-

designated detainee there versus Fleming’s status as a prisoner moved to an RRC

to serve out his sentence.

      Despite the government’s explanation of Fleming’s status, the picture

remains somewhat murky. Fleming was housed in the Livingston County Jail

when he filed his motion and remains there as far as the court is aware, having


                                           5
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.187 Filed 09/02/20 Page 6 of 18




appeared at that location during the court’s remote electronic proceedings. Upon

his appointment, defense counsel inquired of the United States Marshals Service

(USMS) on June 10, 2020 as to whether Fleming was in the custody of the BOP or

USMS. While USMS did not definitively respond, counsel noted that after his

inquiry, Fleming’s status changed on the BOP website from “escape” status to in

the custody of Detroit Residential Reentry Manager (RRM). Regardless, Fleming

posits that even if he is deemed to be in the custody of the RRM, there is no

administrative remedy available to him. In its sur-reply, the government avers that

upon contacting BOP, one of its representatives confirmed in an email that the

RRM is the “warden” for inmates under RRM supervision. Accordingly, the

government argues that Fleming is under the purview of the RRM and could have

submitted his request for compassionate release to the manager, which he has not

done.

        In its supplemental response, the government further explains that, according

to the BOP, Fleming remained in BOP custody throughout the time he was housed

at Livingston County Jail. (ECF No. 43-1). More specifically, according the BOP,

Fleming (1) has been designated to the BOP’s Detroit Residential Reentry Office

(shown as “CDT” on SENTRY—the BOP’s primary mission support database)

since June 11, 2019, for continued service of his federal sentence. (ECF No. 43-1:

July 9, 2020 Correspondence); (2) The RRM serves as the “Warden” for those


                                          6
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.188 Filed 09/02/20 Page 7 of 18




designated to CDT. Id.; (3) Fleming’s projected release date from his federal

sentence is April 11, 2022. Id.; (4) From September 8, 2019, to March 16, 2020,

Fleming was on escape status. Id.; (5) At any time during his designation to CDT,

Fleming could have requested a reduction in sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A) by submitting his request to the RRM. Id.; and (6) He has not

submitted any such request to the RRM. Id.

      Fleming points out, however, that even if it is true that he was in the custody

of the BOP while at Livingston County Jail, the BOP failed to give notice of the

administrative process for seeking a reduction in sentence as required by the

governing statute. Because of this lack of notice, Fleming argues that the

government is precluded from raising failure to exhaust as an affirmative defense.

Fleming points out that he was in the Livingston County Jail for over 30 days with

no contact from the BOP and his status on the BOP website was simply listed as

“escape.” Fleming also notes that the government has offered no evidence that

anyone other than the BOP was aware that the RRM could serve as the warden for

purposes of exhaustion of a compassionate release request. Fleming maintains that

no one from RRM contacted him until well after he filed his motion for release and

counsel was appointed. Fleming also points out that the government cites no BOP

regulations validating its claim that the RRM serves as a substitute for the warden.




                                          7
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.189 Filed 09/02/20 Page 8 of 18




      As noted by Fleming, 18 U.S.C. § 3852 requires the BOP to post notices

regarding the process required to pursue compassionate release:

             (d) Notification requirements.--
                                        ***
             (2) Notification.--The Bureau of Prisons shall, subject to
             any applicable confidentiality requirements—
                                        ***
                   (C) ensure that all Bureau of Prisons facilities
                   regularly and visibly post, including in prisoner
                   handbooks, staff training materials, and facility
                   law libraries and medical and hospice facilities,
                   and make available to prisoners upon demand,
                   notice of—

                         (i) a defendant's ability to request a sentence
                         reduction pursuant to subsection (c)(1)(A);

                         (ii) the procedures and timelines for initiating
                         and resolving requests described in clause (i);
                         and

                         (iii) the right to appeal a denial of a request
                         described in clause (i) after all administrative
                         rights to appeal within the Bureau of Prisons
                         have been exhausted.

18 U.S.C. § 3582(d)(2)(C)(i-iii); see also United States v. Burnside, 2020 WL

3443944 (N.D. Iowa June 18, 2020) (Title 18 U.S.C. § 3582(d)(2)(C)(iii) requires

that the BOP post notice in all available prison handbooks and libraries of the right

to appeal a denial of a request for compassionate release by the warden after all

administrative rights to appeal within the BOP have been exhausted.); United

States v. McConico, 2020 WL 4431424, *1 (E.D. Mich. July 31, 2020) (Court


                                          8
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.190 Filed 09/02/20 Page 9 of 18




rejects government’s argument that defendant failed to appeal the denial of

compassionate release request because the denial did not put him on notice of any

administrative right to appeal. Accordingly, those rights were not available to the

defendant).

       Here, the government offers no evidence suggesting that it provided notice

of the procedure it now says was required to exhaust Fleming’s administrative

remedies while housed at Livingston County Jail and in RRM custody. The statute

is unambiguous regarding BOP’s obligation to provide to provide such notice. 2

And the government makes no argument that notice was somehow excused in this

instance. Thus, in the absence of such notice, Fleming’s argument that any such

procedure was not available for purposes of exhaustion is well taken. Such a

finding is consistent with case law dealing with a similar exhaustion requirement in

the prisoner civil rights context. The court finds such cases analogous and helpful

here. As explained in Griffin v. Malatinsky, 2018 WL 3198547, at *2 (E.D. Mich.

June 29, 2018), an inmate is only permitted to bring a § 1983 claim without

exhausting his administrative remedies where such remedies are not available. Id.

(citing Ross v. Blake, 136 S.Ct. 1850, 1858 (2016)). Under Ross, administrative


       2
          The statute does not define what qualifies as a BOP facility and the parties do not
address the issue directly. Both Fleming’s and the government’s arguments however raise the
inference that Fleming’s custodial location was considered a BOP facility for purposes of the
statute inasmuch as they center a good deal of their argument on the issue of who qualifies as the
“warden” for purposes of satisfying the statute. Therefore, for purposes of this analysis, the
court does also.

                                                9
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.191 Filed 09/02/20 Page 10 of 18




remedies are only considered unavailable (i) where the administrative procedure

“operates as a simple dead end—with officers unable or unwilling to provide any

relief to aggrieved inmates”; (ii) where the administrative remedy scheme is

“essentially unknowable” and thus “no ordinary prisoner can discern or navigate

it”; or (iii) “when prisoner administrators thwart inmates from taking advantage of

a grievance process through machination, misrepresentation, or intimidation.” See

id. at 1858-1861. Here, where BOP provided no notice of the procedure to those in

RRM custody, the procedure is essentially unknowable.

      Even before Ross, several courts noted lack of notice as an obstacle and

found that failure to exhaust could not be held against an inmate in such

circumstances. For example, in Goebert v. Lee County, 510 F.3d 1312 (11th Cir.

2007), the Eleventh Circuit excused the plaintiff's failure to exhaust where he was

never advised of the grievance system, reasoning, “That which is unknown and

unknowable is unavailable.” Id. at 1323. Other courts reached similar

conclusions. See e.g., Romanelli v. Suliene, 2008 WL 4587110, at *6 (W.D. Wisc.

Jan. 10, 2008) (placing onus on officials to inform prisoners of grievance

procedures: “if officials want to ... obtain dismissal of lawsuits filed without using

the administrative remedy process, they must at least tell the prisoner what the

process is”); Russell v. Unknown Cook Cty. Sheriff's Officers, 2004 WL 2997503,

at *4-5 (N.D. Ill. Dec. 27, 2004) (defendants required to establish that they gave


                                          10
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.192 Filed 09/02/20 Page 11 of 18




actual notice (e.g., that an inmate handbook was distributed to plaintiff) where

plaintiff alleged ignorance of administrative process); Arnold v. Goetz, 245

F.Supp.2d 527, 537-38 (S.D.N.Y.2003) (noting that an inmate who is not informed

about the grievance procedures cannot avail himself of them); Hall v. Sheahan,

2001 WL 111019, at *2 (N.D. Ill. Feb. 2, 2001) (“An institution cannot keep

inmates in ignorance of the grievance procedure and then fault them for not using

it.”). It follows that the BOP may not neglect to provide notice of the manner in

which a person can administratively exhaust a compassionate release claim when

in RRM custody, then seek to hold such a person to that unknown procedure. And

as to the government’s reliance on Alam, the court notes that there was no issue as

to notice of the exhaustion procedure in that case. Indeed, the Alam court rejected

certain equitable challenges to the exhaustion requirement. Yet, Fleming’s

challenge on notice is based on the BOP’s failure to satisfy the statute.

Accordingly, the court concludes that Alam’s analysis does not apply here and the

government has not proven its affirmative defense of failure to exhaust. Thus,

Fleming’s motion is not barred due to any failure to exhaust.

      C.     Compassionate Release is Not Warranted

      Fleming argues that release is justified under 18 U.S.C. § 3582(c)(1)(A).

First, he asserts that his documented history of anemia and high blood pressure

puts him at greater risk for serious complications from COVID-19 and he is housed


                                          11
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.193 Filed 09/02/20 Page 12 of 18




in an institution that has been exposed to the virus. Fleming cites a number of

cases, including some in this district, granting compassionate release to movants

with hypertension and anemia. Malam v. Adducci, --- F.Supp.3d ----, 2020 WL

1899570 (E.D. Mich. Apr. 17, 2020) (Immigration detainee with hypertension,

anemia, and bipolar disorder must be released from the Calhoun County

Correctional Center (jail) due to the risk associated with Covid-19, relying on the

declarations of two epidemiologists.); United States v. Sanders, Case No. 19-cr-

20288, ECF No. 35, PageID.202-03 (E.D. Mich. Apr. 17, 2020) (citing United

States of America v. Patino, 2020 WL 1676766, at *2 (E.D. Mich. Apr. 6, 2020)

(“Mr. Patino is at high risk due to stage 3 chronic kidney disease and hypertension,

and his age (63 years old).”); United States v. Doshi, 2020 WL 1527186, at *1

(E.D. Mich. Mar. 31, 2020) (recommending that prisoner with hypertension and

diabetes be placed in home confinement); Perez-Perez v. Adduci, 2020 WL

2305276, at *5-6 (E.D. Mich. May 9, 2020) (noting that a prisoner who suffered

from hypertension faced a heightened risk of severe medical consequences or death

if the prisoner contracted COVID-19); States v. White, Case No. 13-20653, ECF

No. 54 (E.D. Mich. May 20, 2020) (granting compassionate release to inmate at

FCI Milan with obesity and hypertension); United States v. Bray, Case No. 19-

20216, ECF No. 164, PageID.627-28 (E.D. Mich. May 14, 2020) (“[N]ew studies

identify an increased risk of death from the virus for individuals with


                                         12
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.194 Filed 09/02/20 Page 13 of 18




hypertension.”); United States v. Goins, 2020 WL 3064452, at *5 (E.D. Mich. June

9, 2020) (explaining that movant’s “ongoing non-pulmonary hypertension – and

the fact that his blood pressure remains high despite his use of medications – puts

him at elevated risk of severe complications from COVID-19”); United States v.

White, 2020 WL 2557077, at *5 (E.D. Mich. May 20, 2020) (citing Perez-Perez v.

Adduci, No. 20-10833, 2020 WL 2305276, at *5-6 (E.D. Mich. May 9, 2020)

(noting that a prisoner who suffered from hypertension faced a heightened risk of

severe medical consequences and/or death if the prisoner contracted COVID-19)).

      Additionally, courts have found that individuals with the sickle cell trait may

experience complications from COVID-19. United States v. Thompson, 2020 WL

3470300, at *3 (C.D. Ill. June 25, 2020) (Based on the CDC information regarding

sickle cell disease and COVID-19, court concluded that a person with the sickle

cell trait may experience serious complications if diagnosed with COVID-19);

United States v. Harden, 2020 WL 3056140, at *3 (D. Colo. June 8, 2020)

(Asthma and sickle cell trait made movant particularly susceptible to COVID-19

and may constitute extraordinary and compelling reasons to justify compassionate

release). Accordingly, the court accepts the proposition that hypertension, anemia

and sickle cell trait are conditions that may justify compassionate release under

certain circumstances.




                                         13
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.195 Filed 09/02/20 Page 14 of 18




      The government cites a number of cases from this District in which courts

concluded that Livingston County Jail has taken sufficient precautions to

ameliorate the risk of exposure and thus, release was not necessary. But notably,

none of the government’s cases involved inmates or detainees with medical

conditions that put them at greater risk for serious complications from COVID-19.

United States v. Frost, 2020 WL 1899561, at *5 (E.D. Mich. Apr. 17, 2020)

(“[T]he Court takes issue with Defendant’s lack of information as to how the

detention facility is being indifferent towards him or what his specific, current

medical needs are” and the generalities from the CDC guidance on correctional

facilities is not sufficient to warrant release.); United States v. Stevenson, 2020 WL

1975229, at *4 (E.D. Mich. Apr. 24, 2020) (“Defendant does not claim he is of

advanced age, feeble, or that he has any pre-existing medical conditions, let alone

serious ones, that make him unusually prone to viral injury.”); United States v.

Wood, 2020 WL 2131825, at *4 (E.D. Mich. May 5, 2020) (“Wood does not tell

the Court exactly how he is at a higher risk for infection. He mentions that he is 50

years old, and that he is a chronic smoker with respiratory issues. He provides no

medical records. This alone does not place him in a high-risk category according to

the Center for Disease Control.”); USA v. Watkins, Case No. 19-20768, ECF No.

39 (Court rejected pre-trial release based on generalized concerns about COVID-

19 at the Livingston County Jail); USA v. Duplessis, Case No. 20-mj-30159, ECF


                                          14
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.196 Filed 09/02/20 Page 15 of 18




No. 17 (Court rejected request for pre-trial release based on generalized concerns

about COVID-19, where defendant failed to cite any medical conditions that would

place him at heightened risk for contracting COVID-19 or from suffering severe

complications.).

      Lastly, the government argues that the court should deny Flemings’ motion

based on the sentencing factors set forth in 18 U.S.C. § 3553(a). Title 18 U.S.C.

§ 3553(a) provides that “[a] court, in determining the particular sentence to be

imposed, shall consider[:]”

             (1) the nature and circumstances of the offense and the
             history and characteristics of the defendant;

             (2) the need for the sentence imposed—

                   (A) to reflect the seriousness of the offense, to
                   promote respect for the law, and to provide just
                   punishment for the offense;

                   (B) to afford adequate deterrence to criminal
                   conduct;

                   (C) to protect the public from further crimes of the
                   defendant; and

                   (D) to provide the defendant with needed
                   educational or vocational training, medical care, or
                   other correctional treatment in the most effective
                   manner;

             (3) the kinds of sentences available;

             (4) the kinds of sentence and the sentencing range
             established...

                                         15
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.197 Filed 09/02/20 Page 16 of 18




             (5) any pertinent policy statement...

             (6) the need to avoid unwarranted sentence disparities
             among defendants with similar records who have been
             found guilty of similar conduct; and

             (7) the need to provide restitution to any victims of the
             offense.

“[D]istrict courts have ‘broad discretion to determine what sentence will serve

§ 3553(a)’s statutory objectives.” United States v. Kincaid, 805 Fed. Appx. 394,

394 (6th Cir. 2020) (quoting United States v. Kontrol, 554 F.3d 1089, 1093 (6th

Cir. 2009)) (affirming a district court’s denial of compassionate release after

consideration of § 3553(a)’s factors).

      The government argues that Fleming’s criminal history rendered him

eligible to be charged as an Armed Career Criminal in relation to his offense

conduct, and the circumstances surrounding his conviction are “violent and

alarming.” The government also points out that Fleming violated his RRC

conditions with new offenses and then escaped from the RRC, evading capture by

using an alias and obtaining a fraudulent driver’s license. Accordingly, the

government maintains that he is a danger to himself and others and is unwilling to

comply with even direct supervision.

      The government’s points are well-taken. Fleming’s criminal history and the

circumstances surrounding his offense of conviction are serious and troubling – all


                                          16
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.198 Filed 09/02/20 Page 17 of 18




the more so because he was under a term of parole at the time of his crime. His

criminal conduct involved shooting a stolen weapon inside a populated, enclosed

nightclub and wrestling with the security guard inside the nightclub when the

guard attempted to retrieve the weapon. Notwithstanding these facts and in view

of his history and characteristics, which include but are not limited to (1) having

endured extremely challenging circumstances growing up as set forth in the

original sentencing briefing; (2) appreciable mental health challenges; and (3)

substance abuse, along with the other sentencing factors, the sentencing court gave

him a sentence appreciably below (19 months below) the agreed upon range of the

parties. Yet, nearing the end of his term and before the documented introduction

of the Corona Virus to this country, he took flight. Indeed, his behavior upon

transferring to the RRM does not confer a high degree of confidence that Fleming

has developed much respect for the law. Not only did he resume drug use and

abscond from custody for six months, as the government points out, while an

escapee from federal custody he took steps to conceal his identity by using an alias

and obtaining a false driver’s license. Ignoring these troubling actions would not

promote respect for the law or deter future illegal conduct.

      Moreover, under 18 U.S.C. §3582(c)(1)(A)(i), the court must find that the

overall circumstances presented provide “extraordinary and compelling reasons”

warranting a sentence reduction. Such is not the case here. As the government


                                          17
Case 2:12-cr-20620-SDD-DRG ECF No. 45, PageID.199 Filed 09/02/20 Page 18 of 18




points out, the Livingston County Jail appears to have developed a relatively

effective protocol for avoiding the spread of the virus in its facility. The facility

had only two cases of the virus at the time of the hearing on this matter, and those

two individuals were segregated from others in the facility. Thus, while Fleming’s

health conditions do raise a concern should he be exposed, the jail’s conscientious

efforts and relative success to date in ameliorating the risk also weigh against

release in this instance.

      Therefore, for the reasons set forth above, Fleming’s motion is DENIED.

Date: September 2, 2020                     s/Stephanie Dawkins Davis
                                            Stephanie Dawkins Davis
                                            United States District Judge




                                           18
